Case: 15-30316   Document: 00513171691   Page: 1   Date Filed: 08/27/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                            No. 15-30316                     United States Court of Appeals

                          Summary Calendar
                                                                      Fifth Circuit

                                                                    FILED
                                                              August 27, 2015
                                                               Lyle W. Cayce
                                                                    Clerk
AVAINE STRONG,
                                      Plaintiff–Appellant,

versus


GRAMBLING STATE UNIVERSITY; FRANK G. POGUE;
CONNIE R. WALTON; EVELYN WYNN; DANNY E. HUBBARD;
MONICA BRADLEY; RAYMOND ABRAHAM;
UNIVERSITY OF LOUISIANA SYSTEM BOARD OF SUPERVISORS;
WAYNE PARKER; RUSSELL MOSELY; PAUL AUCOIN;
ANDRE COUDRAIN; EDWARD J. CRAWFORD, III; WILLIAM DEARMON;
JIMMY R. FAIRCLOGH, JR.; DAVID GUIDRY; E. GERALD HEBERT;
LOUIS J. LAMBERT; RENEE LAPEYROLERIE; JOHN O. LETARD;
JIMMY LONG, SR.;
JIMMIE MARTIN, JR., Also Known as Beau;
CARL SHETLER; WINFRED SIBELLE,

                                      Defendants–Appellees.




              Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 3:13-CV-808
     Case: 15-30316      Document: 00513171691         Page: 2    Date Filed: 08/27/2015


                                      No. 15-30316

Before REAVLEY, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Avaine Strong, pro se, sued his employer, Grambling State University,
and various other defendants, complaining of his treatment as a university
employee. The district court observed that “it is difficult to discern the basis
on which Strong is claiming discrimination―his race, gender, status as hetero-
sexual.” Nonetheless, the court dismissed, concluding that “Strong’s claims
are wholly unsupported and meritless.”

       We agree. The district court admirably supported its conclusions with a
detailed, eighteen-page Memorandum Ruling signed on March 25, 2015. Noth-
ing in this record suggests a violation of law. The judgment is AFFIRMED,
essentially for the reasons assigned by the district court. Strong’s motion to
strike is DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2